Citation Nr: 0312163	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

The Board remanded the claim in July 2000 for the purpose of 
development.

In a rating decision issued in December 2000, the RO 
increased the evaluation of the left ear hearing loss to 10 
percent.  However, the increase in the rating did not 
represent a complete grant of the benefit potentially 
available for hearing loss.  Therefore, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The claim must be remanded to ensure that it is developed and 
adjudicated in compliance with the Veterans Claims Assistance 
Act of 2000 and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

To that end, the RO must provide the veteran and his 
representative with the notice concerning information and 
evidence that could substantiate the claim that is required 
by section 5103 of the VCAA and described in section 3.159(b) 
of the implementing regulation.  See 38 U.S.C.A. § 5103 
(2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must indicate 
which evidence the veteran is finally responsible for 
obtaining and which evidence VA will attempt to obtain on his 
behalf.  Id.  The notice must take into account changes in 
provisions of the rating schedule applicable to hearing loss 
that have become effective since the date of the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must provide the veteran and his 
representative with notice concerning the 
kind of evidence that is required to 
substantiate the claim for an increased 
rating of left ear hearing loss.  The notice 
must satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 (2002), 
38 C.F.R. § 3.159(b) (2002), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and must 
take into account the rating provisions 
concerning hearing loss that went into effect 
June 10, 1999 and those that were in effect 
on and after the date of the veteran's claim 
and before the June 10, 1999 revisions.  
Karnas.  

The veteran and his representative must be 
given appropriate time to respond to the 
notice.

3.  After all notice and development has been 
completed, the RO should readjudicate the 
claim.  The claim must be reviewed under the 
provisions of the rating schedule concerning 
hearing loss that are currently in effect and 
the provisions that were in effect before the 
revisions of June 10, 1999.  If either set of 
rating criteria proves more favorable to the 
claim, it should be applied to the extent 
allowed by law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  Unless the claim is granted in 
full, the RO should provide the veteran and 
his 


representative with a supplemental statement 
of the case.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim and a summary of the evidence 
and applicable law and regulations considered 
pertinent to the claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


